Citation Nr: 1502226	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1985. 

This case previously was before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was remanded by the Board for additional development in July 2011, October 2012, December 2013, and July 2014.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  As requested in the July 2014 remand, VA outpatient treatment reports dated after April 2014 have been obtained.  Also as requested in the July 2014 remand, the Veteran was provided a letter in August 2014 requesting that he identify any additional records relevant to his claim.  There was no response to this letter from the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

PTSD has not been diagnosed and the weight of the evidence is against a finding that the Veteran has any other psychiatric disorder which is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD and depression, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issue adjudicated in this decision.  Specifically, a May 2007 letter, sent prior to the initial unfavorable August 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate the claim for service connection remaining on appeal as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess, and a PTSD questionnaire for the Veteran's completion was attached to this letter.   

Relevant to the duty to assist, the Veteran's relevant service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The Veteran also was provided a VA examination in August 2014 addressing the claim for service connection for a psychiatric disability.  The undersigned finds the reports from these examinations adequate to decide this appeal.  In this regard, the psychologist who conducted the August 2014 examination noted review of the claims file and the examination reports document consideration of the statements of the Veteran.  The Veteran has not asserted that this examination was inadequate.  The Board thus finds that the duty to assist with regard to affording the Veteran an examination and opinion has been satisfied.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In summary, the Board finds that VA has satisfied fully the duty to notify and assist with respect to the claim adjudicated in this decision.  Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the claim and any potential errors committed were not harmful to the essential fairness of this proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As it is not shown or contended that the Veteran has a (non-substance induced) psychosis, none of the psychiatric disabilities at issue in this appeal represent a chronic disease listed at 38 C.F.R. § 3.309(a).  Id.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran's STRs do not reflect any evidence of psychiatric complaints or treatment.  Reports from an undated in-service examination, which apparently was conducted in 1985, do not reflect a psychiatric disability, and the Veteran specifically denied having any "[d]epression or excessive worry" or "[n]ervous trouble of any sort" on a medical history collected in conjunction with this examination.   

The first post service evidence of a psychiatric disorder is contained in VA outpatient treatment reports dated from 1999.  In this regard, a November 1999 VA psychiatric outpatient consultation, which indicated there was no history of prior mental illness, resulted in a diagnosis of adjustment disorder with mixed emotion and conduct.  The Veteran did not at that time relate his psychiatric problems to service, but instead reported depression due to a conflict with his girlfriend.  The record thereafter reflects continuing VA outpatient psychiatric treatment and counseling through 2014, with psychiatric diagnoses to include depression.  None of these reports reflect a formal diagnosis of PTSD. 

In a May 2007 statement submitted in support of a claim for service connection for PTSD, the Veteran asserted that he developed this condition as a result of stressors associated with being subjected to hostile and friendly fire coincident with combat operations in Grenada in 1983.  However and as noted in the October 2012 remand, the Veteran's service personnel records which document his duties of assignment do not indicate that he served in Grenada, and instead denote overseas service in Germany.  In contrast, in a January 2008 VA vocational rehabilitation psychiatric assessment, the Veteran denied involvement in any peace keeping operations or military interventions and also denied ever receiving hostile or friendly fire in a combat zone.  Similarly, in a May 2008 VA psychiatric treatment record, the treating psychiatrist notes that the Veteran did not address Grenada in his assertions of stressors, but rather only appeared to be in distress due to events or issues involving his son.  Moreover and was noted above, when the Veteran presented for VA psychiatric treatment in 1999, the Veteran did not relate his psychiatric problems to service, instead relating such to a dispute with his girlfriend.  

In addition to the false and inconsistent statements described above, the reports from the VA examination conducted in August 2014 do not reflect the Veteran reporting an in-service onset of psychiatric problems.  Instead, he attributed his problems with depression to the deaths of his mother, grandmother, and uncle in 2000.  The examining psychologist, who also specifically found that the criteria for PTSD were not met, found it less likely than not that the Veteran had any another current acquired psychiatric disability that had its onset in service, or was otherwise related thereto.  While not specifically identifying such as rationale, immediately following this opinion, the examiner referenced the fact that the Veteran attributed his psychiatric problems to the deaths of family members.  The reports from this examination specifically reflect review of the in-service and post service clinical evidence of record prior to the completion of this opinion.  

Review of the remaining evidence of record does not reveal any positive competent medical evidence or opinion linking a psychiatric disability to service.  As for the Veteran's statements that his psychiatric problems are related to service, given the inconstant history presented by him as set forth above, the Board finds such statements are not credible and, thus, not probative.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); and Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this regard, the probative weight of the contemporaneous evidence contained in the STR's, which does not reflect a psychiatric disability and included a medical history in which the Veteran specifically denies psychiatric problems, outweighs that of the current claim of an in-service onset of a psychiatric disability.  Finally, the first evidence of psychiatric disability is dated approximately 14 years after service, with no prior history of a mental disorder reported at that time, and the Veteran's current statements are made in connection with a claim for VA compensation benefits, which would result in monetary gain, and was not initially made until April 2007, over twenty years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding evidence of prolonged period without medical complaint, and amount of time since service, can be considered evidence against claim). 

The Board recognizes that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this case, however, the Board finds the lack of evidence of any relevant disability in the service records, including the Veteran's express denial of psychiatric disability on a medical history collected during service, combined with the lack of complaints or treatment for many decades after service, to be persuasive evidence against his claim.  In light of the foregoing, the Board concludes that the Veteran's statements linking a psychiatric disability to service are not credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  

In summary, as there is no probative evidence of record showing that the Veteran has a psychiatric disability that was incurred during service, service connection for such disability is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


